Citation Nr: 1615461	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-44 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to a lower back disability, to include lumbar spine scoliosis and lumbar strain with paraspinal spasm.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1987 to August 1996, in the Army Reserves from August 1996 to December 2001, with active duty for training service in the Army Reserves from June 5, 1999 to June 18, 1999.  The Veteran had additional service in the Air Force Reserves until October 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings.   

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a lower back disability that was incurred in or aggravated by active service.  She reports that since she fell on her back during her period of active duty service, she has had continuing low back symptoms.  During the appeal period, she has been diagnosed with lumbar spine scoliosis and lumbar strain with paraspinal spasm.  See August 2008 VA examination.  Scoliosis was noted on the Veteran's February 1987 enlistment examination report.  In a January 1988 service treatment record, the Veteran complained of mid to low back pain for three days after falling and striking her back over a stair, and she was assessed with paraspinal muscle spasms, rule out vertebral contusion.  Then, in November 1990, the Veteran complained of lower back pain and was assessed with paravertebral strain and mild scoliosis of the lumbar spine.  She presented again with lower back pain a week later and was diagnosed with scoliosis.  In January 1991, a request was made for an x-ray of the back, and the reason for the request was "symptomatic curvature of back."  In February 1991, an x-ray study for scoliosis was performed that noted the degree of spinal curvature present. 

The AOJ obtained a VA medical opinion October 2014, in which the VA physician opined that the Veteran's scoliosis is an "idiopathic or congenital condition" that was not caused by service, to include the Veteran's in-service fall.  However, the opinion did not address whether the Veteran's scoliosis is a congenital defect or disease for VA purposes.  See generally VAOPGCPREC 82-90 (1990).  If the Veteran's scoliosis is a congenital defect, it is unclear whether a superimposed back injury in active duty service caused additional disability, given that the Veteran entered service with asymptomatic scoliosis and the scoliosis was noted as symptomatic during service.  Further, the VA physician's opinion that the scoliosis was not aggravated in active service beyond the natural progress of the disability was based on a finding that there was "no evidence that the scoliosis found on x-ray was aggravated or progressed."  However, the VA physician did not reconcile this finding with the evidence showing that on entry into service the Veteran's scoliosis was noted as asymptomatic, but that in a January 1991 service treatment record, the Veteran's curvature of the back is noted as symptomatic.  For these reasons, further medical inquiry is required, and a new VA medical opinion should be obtained to determine the nature and etiology of the Veteran's lower back disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board also notes that the AOJ should attempt to obtain outstanding treatment records pertaining to the lower back.  See 38 C.F.R. § 3.159; October 2014 VA medical opinion (noting a February 2010 VA primary care treatment note in which the Veteran stated that she is treated at Arlington Family Care Partners with DR. C., Dr. A., Dr. G., and Dr. B.). 

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and request that she provide information as to any outstanding records, VA or non-VA, regarding the lower back disability, specifically to include the following:

a. Arlington Family Care Partners with DR. C., Dr. A., Dr. G., and Dr. B.

b. Any other private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records, and all attempts to do so should be documented in the claims file.  

2. Obtain outstanding relevant VA treatment records, including records dating from October 2006 to present.  

3. Afterwards, obtain a VA medical opinion from a physician with experience in orthopedics regarding the etiology of a lower back disability.  Make the claims file available to the physician for review of the case (to include records on Virtual VA and VBMS).    

Regarding any thoracolumbar spine disability other than scoliosis diagnosed from February 2008 to present (e.g., lumbar strain, lumbar sacroilitis), the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that such disability had its onset in active service or is etiologically related to active service.

Regarding the Veteran's scoliosis, the examiner is asked to address the following:

(1) Whether the Veteran's scoliosis is a congenital defect or disease.  See October 2014 VA medical opinion.  

Note that a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.  

(2) If the scoliosis is a congenital defect, opine whether it is at least as likely as not (a probability of 50 percent or greater) that a superimposed back injury in active duty service resulted in additional disability.  

(3) If the scoliosis is a congenital disease, opine whether it is at least as likely as not (probability of 50 percent) that there was a permanent increase in severity of the pre-existing scoliosis during active duty service from October 1987 to August 1996.  

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease during active duty service from October 1987 to August 1996.  

For purposes of the above opinions, the examiner's attention is invited to the following:

a. Veteran's report that her lower back symptoms have continued since onset of back symptoms during her period of active duty service and after her in-service fall (October 1987 to August 1996).  See January 2009 notice of disagreement

b. The February 1987 enlistment physical examination (noting that the Veteran's scoliosis is asymptomatic); service treatment records dating in January 1988 (back pain after fall on stair assessed as paraspinal muscle spasms, rule out vertebral contusion), November 1990 (back pain assessed as paravertebral strain and scoliosis), January 1991 request for x-ray (noting that the curvature of the back is symptomatic); and February 1991 x-ray study for scoliosis (noting the degree of spinal curvature present).  

c. The Veteran separated from service in the Reserves in October 2006.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the October 2014 VA medical opinion is not clear as to whether the Veteran's scoliosis is a congenital defect or disease.  Further, if the scoliosis is a congenital defect, the opinion is not clear as to whether a superimposed back injury in active duty service caused additional disability, given that the Veteran entered service with asymptomatic scoliosis and the scoliosis was noted as symptomatic during service.   Further, the October 2014 opinion stated that there was "no evidence that the scoliosis found on x-ray was aggravated or progressed."  However, this finding is not reconciled with the evidence showing that on entry into service the Veteran's scoliosis was noted as asymptomatic, but that in a January 1991 service treatment record, the Veteran's curvature of the back is noted as symptomatic.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and her representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




